Exhibit 10.2

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 16 C.F.R. §§ 200.80(b)(4) and 17 C.F.R. § 24b-2

DEVELOPMENT LICENSE AGREEMENT

This DEVELOPMENT LICENSE AGREEMENT (this “Agreement”) is entered into by and
between GEVO, INC., a Delaware corporation, with offices at 345 Inverness Drive
South, Building C, Suite 310, Englewood, CO 80112 (“Licensor”) and the entity
listed below as “Licensee” as of November 6, 2015 (the “Effective Date”).

 

 

LICENSEE INFORMATION

Name:    Praj Industries Ltd. Address:    Praj Tower 274 & 275/2, Bhumkar
Chowk-Hinjewadi Road, City, State, Zip Code:    Hinjewadi, Pune 411057 India
Country:    India State/Country of Incorporation:    India Contact Person:   
Aniruddha Phadke Phone:    +9120 71802000 Email:    aniruddhaphadke@praj.net



--------------------------------------------------------------------------------

BACKGROUND

A. Licensor owns or otherwise has rights in certain patents, patent
applications, and know-how relating to the production, recovery and use of
Biobutanol as further described in Exhibit B;

B. Licensor has previously entered into that certain Patent Cross-License
Agreement, dated as of August 22, 2015, by and between Licensor and Butamax
Advanced Biofuels LLC (“Butamax”) (the “Cross-License Agreement”), pursuant to
which, Licensor received certain sublicensing rights, on a non-exclusive basis,
in and to certain patents and patent applications relating to the production,
recovery and use of Biobutanol that are owned or licensed (and sublicensable) by
Butamax (collectively, the “Licensed Butamax Patents”) and Licensor granted
certain licenses to Butamax under Licensor’s patents and patent applications;
and

C. Licensee desires to receive from Licensor, and Licensor is willing to grant
to Licensee, a license to Licensor’s patents, patent applications, and know-how
on a non-exclusive basis within the Facility, and a non-exclusive sublicense
under Licensor’s rights in and to the Licensed Butamax Patents within the
Facility, in each instance, for purposes of process development and
manufacturing Biobutanol from the Feedstock at Licensee’s Facility, under the
terms and conditions of this Agreement. This Agreement specifically excludes the
use of corn as a Feedstock.

AGREEMENT

In consideration of the mutual covenants and agreements set forth below, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby agree as follows:

1. DEFINITIONS. For purposes of this Agreement, the terms defined in Exhibit A
(attached hereto and incorporated herein by reference) or in another exhibit
attached hereto, shall have the respective meanings set forth therein.

2. LICENSE.

2.1 License Grant. The relevant terms of the Cross-License Agreement have been
incorporated into this Agreement as required to enable Licensee to comply with
such agreement. Subject to the terms and conditions of the Cross-License
Agreement and this Agreement, Licensor hereby grants to Licensee:
(i) a non-exclusive, personal, non-transferable, limited license (1) under
Licensor’s rights in and to the Licensed Gevo Patents solely to make the
Licensed Products at the Facility, using only Gevo Biocatalysts and Gevo
Separation Technology, and to fulfill Licensees obligations under the Joint
Development Agreement between the Parties using only Gevo Biocatalysts and Gevo
Separation Technology , and (2) to use the Licensed Know-How solely to make the
Licensed Products at the Facility and to fulfill Licensees obligations under the
Joint Development Agreement between the Parties, using only Gevo Biocatalysts
and Gevo Separation Technology, and (ii) a non-exclusive, personal,
non-transferable, limited sublicense under Licensor’s rights in and to the
Licensed Butamax Patents solely to make the Licensed Products at the Facility,
using only Gevo Biocatalysts and Gevo Separation Technology, and to fulfill
Licensees obligations under the Joint Development Agreement between the Parties
using only Gevo Biocatalysts and Gevo Separation Technology.

2.2 No Sublicense or Have Made Rights. Licensee may not sublicense any of the
rights granted under Section 2.1 to any third party without the prior written
consent of Licensor, which consent may be withheld by Licensor in its sole and
absolute discretion. In no event may Licensee sublicense any of the rights
sublicensed under Section 2.1 to any third party. The license and sublicense
rights granted under Section 2.1 do not include the right to use third parties
to manufacture the Licensed Products on behalf of Licensee. Licensee receives no
right to have made Biobutanol under any license or sublicense granted in the
Agreement.

 

2



--------------------------------------------------------------------------------

2.3 Solids Separation Technology. This Agreement specifically excludes the use
of corn as a Feedstock. Licensee shall not be permitted to use Solids Separation
Technology in connection with Licensee’s exercise of the rights granted in
Section 2.1 at the Facility. Licensee shall supply Licensor with satisfactory
evidence, in the sole and absolute discretion of Licensor and its licensors
(including Butamax), to establish that the Facility does not, and would not be
expected to, utilize or otherwise implement Solids Separation Technology, and
Licensee acknowledges and agrees that Licensor and its licensors (including
Butamax) shall be entitled to exercise the audit rights under Section 15.6;
provided, that the right to exercise such audits pursuant to this Section 2.3
shall not be subject to, or count against, any limitation on the frequency of
audits set forth therein (if any).

2.4 Section Not Used.

2.5 No Unlicensed Activities.

(a) Section Reserved.

(b) No Implied Licenses. Except as expressly provided in this Section 2, nothing
contained in this Agreement is intended to confer by implication, estoppel, or
otherwise, upon Licensee or any other party, a license or rights in any
Intellectual Property Rights of Licensor or its licensors, including, without
limitation, any license or rights in or to any Intellectual Property Rights of
Butamax.

3. Licensed Product.

 

3.1 Licensed Product. The Parties agree that the licenses under Article 2.1 are
granted for the purpose of carrying out the development objectives as mentioned
in the Joint Development Agreement executed between the Parties on November 6,
2015 and the Licensee shall not be selling the Licensed Product. Licensee agrees
to produce no more than [ *** ] per year of Licensed Product. Licensee agrees to
destroy all Licensed Product produced within [ *** ] of production. In no event
shall Licensee sell, transfer or otherwise utilize the Licensed Product.

    


 

*


*

  


  

3.2 Section Not Used.

4. REPORTS.

4.1 Section Not Used.

4.2 Section Not Used.

4.3 Section Not Used.

4.4 Section Not Used.

4.5 Section Not Used.

4.6 Section Not Used.

 

4.7 Records. Licensee will keep and maintain accurate and detailed books and
records adequate for Licensor to ascertain the number of gallons of Licensed
Product produced and destroyed hereunder for a period of five (5) years from the
end of each quarter. Licensor will have the right to audit Licensee’s books and
records as provided in Section 15.5. If the audit reveals that Licensee has
underrepresented the number of gallons produced or destroyed by [ *** ] or more
in any quarter, Licensee will reimburse Licensor for all costs and expenses
incurred by Licensor in connection with such audit.

    
*
  


 

3

* Confidential Treatment Requested



--------------------------------------------------------------------------------

4.8 Section Not Used.

4.9 Section Not Used.

4.10 Reports.

(a) Within fifteen (15) days after the end of each calendar quarter, Licensee
shall provide a report to Licensor stating the number of gallons of Biobutanol
produced and the number of gallons of Biobutanol destroyed during such calendar
quarter.

(b) Within fifteen (15) days after the end of each calendar quarter, Licensee
shall provide a report to Licensor regarding the Facility, including specifying
whether any Solids Separation Technology has been implemented or is planned to
be implemented for the Facility, the expected timing of implementation, the
planned or actual rated Biobutanol capacity of the Facility, and any planned or
actual additional rated Biobutanol capacity of the Facility. Within five
(5) days after the beginning of production of any volume of Biobutanol by any
such plant, Licensee shall provide to Licensor written notice of such
production.

5. SECTION NOT USED.

6. IMPROVEMENTS.

6.1 To the extent Licensee conceives, reduces to practice, creates, develops,
makes, or acquires any Improvements (“Licensee Improvements”), Licensee will
promptly disclose all Licensee Improvements to Licensor in writing in a format
requested by Licensor. Licensor shall own all right, title and interest in and
to Licensee Improvements, and Licensee hereby irrevocably and unconditionally
assigns, transfers, and conveys to Licensee all of Licensor’s right, title, and
interest in and to Licensee Improvements. If any Licensee Improvement or
Intellectual Property Rights therein, including moral rights, cannot (as a
matter of law) be assigned to Licensor, then (a) Licensee unconditionally and
irrevocably waives the enforcement of such rights against Licensor, and (b) to
the extent Licensee cannot (as a matter of law) make such waiver, Licensee
unconditionally grants to Licensor an exclusive, perpetual, irrevocable,
worldwide, fully-paid and royalty-free license, with the right to sublicense
through multiple levels of sublicensees, under any and all such rights to fully
utilize Licensee Improvements without any restriction. In order to comply with
the requirements in this Section 6.1, Licensee will ensure that all of its
employees and contractors have signed proprietary information and inventions
agreement substantially similar to and no less protective of the rights of
Licensee than those provided in Exhibit D attached hereto.

6.2 Assistance. Licensee will assist, and require its employees and contractors
to assist, Licensor in perfecting and enforcing Licensor’s rights in Licensee
Improvements. Licensor will reimburse Licensee for reasonable costs incurred in
assisting Licensor with this Section. To that end, Licensee will, and require
its employees and contractors to, execute, verify, and deliver such documents
and perform such other acts (including appearances as a witness) as Licensor may
reasonably request in connection with applying for, obtaining, perfecting,
evidencing, sustaining and enforcing the Intellectual Property Rights in
Licensee Improvements. In addition, Licensee will, and will require its
employees and contractors to, execute, verify and deliver assignments of
Licensee Improvements and Intellectual Property Rights therein to Licensor. In
the event Licensee is unable for any reason, after reasonable effort, to secure
Licensee’s signature on any document needed in connection with the actions
specified in this Section, Licensee hereby irrevocably designates and appoints
Licensor and its duly authorized officers and agents as Licensee’s agent and
attorney-in-fact, which appointment is coupled with an interest, to act for and
on Licensee’s behalf to execute, verify and file any such documents and to do
all other lawfully permitted acts to further the purposes of this Section with
the same legal force and effect as if executed by Licensee.

7. CHALLENGING LICENSED PATENTS. Licensee acknowledges that all Licensed Patents
are valid, enforceable and owned exclusively by Licensor or its licensors.
Licensee agrees not to challenge or assist any

 

4



--------------------------------------------------------------------------------

third party in challenging the validity, enforceability or exclusive ownership
by Licensor of any Licensed Patent. To the extent Licensee challenges or assists
any third party in challenging the validity, enforceability or exclusive
ownership by Licensor of any Licensed Patent, Licensor may terminate this
Agreement effective immediately upon notice to Licensee. Notwithstanding the
foregoing, if Licensee elects to challenge or assist ay third party in
challenging the validity, enforceability or exclusive ownership by Licensor of
any Licensed Patent, Licensee must provide Licensor with all evidence Licensee
or the third party intends to rely upon in challenging the validity,
enforceability or exclusive ownership by Licensor of any Licensed Patent at
least ninety (90) days prior to initiating any such challenge in any court or
arbitration proceeding. If requested by Licensor, Licensee must submit such
challenge to arbitration to be held in Denver, Colorado under the rules of the
American Arbitration Association. If Licensor prevails in any action or
proceeding initiated by Licensee or a third party with the assistance of
Licensee to challenge the validity, enforceability or exclusive ownership by
Licensor of any Licensed Patent: Licensor will receive a full reimbursement of
all fees (including attorneys’ fees) and expenses incurred by Licensor in
defending any such challenge. Without liming the foregoing, Licensee
acknowledges and agrees that this Section 7 is further subject to the
corresponding terms and conditions set forth in the Cross-License Agreement and
as such, Licensee is also subject to the rights and remedies of Butamax under
the Cross-License Agreement in the event Licensee breaches this Section 7.

8. REPRESENTATIONS AND WARRANTIES.

8.1 Power and Authority. Each Party represents and warrants that it has full
right, power, and authority to enter into this Agreement, to perform its
obligations and duties under this Agreement, and that the performance of such
obligations and duties does not and will not conflict with or result in a breach
of any other agreements of such Party or any judgment, order, or decree by which
such Party is bound.

8.2 Representations and Warranties by Licensor. The relevant terms of the
Cross-License Agreement have been incorporated into this Agreement as required
to enable Licensee to comply with such agreement. Licensor represents and
warrants that it has full right, power and authority to license the Licensed
Patents and Licensed Know-How to Licensee as described in Section 2.1 and that
it has not granted any security interest, option, lien, or encumbrance of any
nature with respect to any Licensed Patent or Licensed Know-How which would
conflict with the license granted to Licensee under this Agreement.

8.3 Representations and Warranties by Licensee. Licensee represents and warrants
it has the necessary skills, resources, experience, and ability to perform the
activities contemplated hereunder in a professional, timely, and competent
manner in accordance with the generally applicable industry standards and all
applicable Laws, and that it will do so.

8.4 General Disclaimers. THE EXPRESS WARRANTIES SET FORTH IN SECTIONS 8.1 AND
8.2 ARE THE ONLY WARRANTIES MADE BY LICENSOR IN CONNECTION WITH THIS AGREEMENT
AND ARE IN LIEU OF ALL OTHER WARRANTIES, EXPRESS, IMPLIED, OR STATUTORY. EXCEPT
AS EXPRESSLY SET FORTH IN THIS SECTION 8, LICENSOR, ON BEHALF OF ITSELF, ITS
AFFILIATES AND LICENSORS, EXPRESSLY DISCLAIMS AND EXCLUDES, AND LICENSEE HEREBY
WAIVES, ANY AND ALL REPRESENTATIONS AND WARRANTIES OF ANY KIND OR NATURE,
WHETHER EXPRESS, IMPLIED OR STATUTORY, ORAL OR WRITTEN, WITH RESPECT TO THE
LICENSED PATENTS, LICENSED KNOW HOW, GEVO SEPARATION TECHNOLOGY, OR ANY OTHER
SOLIDS SEPARATION TECHNOLOGY, OR THIS AGREEMENT, INCLUDING ANY REPRESENTATIONS
OR WARRANTIES OF GUARANTEED PERFORMANCE OF ANY TECHNOLOGY OR ANY INVENTION
COVERED BY A CLAIM OF ANY PATENT OR PATENT APPLICATION, MERCHANTABILITY, OR
FITNESS FOR A PARTICULAR PURPOSE. Notwithstanding anything that may be to the
contrary, nothing contained in this Agreement shall be construed as:

(a) A warranty or representation by Licensor or its licensors as to the
validity, enforceability, scope, or patentability of Licensed Patents or any
obligation to defend any claim related to the validity, enforceability, scope,
or patentability of Licensed Patents;

 

5



--------------------------------------------------------------------------------

(b) A warranty or representation by Licensor, its Affiliates or licensors that
the Licensed Patents cover any particular jurisdiction;

(c) A warranty or representation by Licensor, its Affiliates or licensors that
anything made, used or sold or otherwise disposed of under any license or right
granted in the Agreement is or will be free from infringement, misappropriation
or other violation of patents or other intellectual property rights of any third
party;

(d) An obligation to bring or prosecute actions or suits against any third party
for infringement, misappropriation or other violation of any patent or other
intellectual property right of any third party;

(e) Granting by implication, estoppel or otherwise any license or right other
than those which are expressly stated herein, or granting of any license or
right to any biological materials, or trademarks or service marks owned or
licensed by a Licensor;

(f) A requirement that Licensor, its Affiliates or licensors (i) disclose
know-how, trade secrets or technical information (except for the provision of
the Licensed Know How as specifically provided herein) or (ii) provide any
technical assistance other than as provided in the JDA; or

(g) An obligation that Licensor, its Affiliates or licensors file or prosecute
any patent application, secure any patent, or maintain any patent application.

9. INDEMNITY. Licensee will defend, indemnify, and hold Licensor harmless from
and against any and all claims, losses, liabilities, damages, costs, and
expenses (including attorneys’ fees, expert witness fees, and court costs)
directly or indirectly arising from or relating to this Agreement, or any
activities of Licensee concerning the Licensed Products or Gevo Biocatalysts,
including, but not limited to, (a) Licensee’s breach of this Agreement,
(b) Licensee’s violation of any applicable Laws, or otherwise engaging in
unethical business practices, in the course of manufacturing, the Licensed
Products, (c) Licensee engaging in activities with respect to the Licensed
Products which damage, tarnish, or prejudice the reputation of Licensor or
Butamax, in Licensor’s sole discretion, (d) Licensee’s failure to implement or
comply with security procedures to protect the Confidential Information included
in Licensed Know-How, Licensed Patents, or Gevo Biocatalysts, or (e) Licensee’s
use, storage or disposal of Gevo Biocatalysts and the Licensed Product. Licensor
will notify Licensee promptly of any claim for which Licensor believes it is
entitled to indemnification under this Section and which Licensor desires
Licensee to defend. However, Licensor’s failure to provide such notice or delay
in providing such notice will relieve Licensee of its obligations under this
Section only if and to the extent that such delay or failure materially
prejudices Licensee’s ability to defend such claim. Licensor will have the right
to participate in the defense of such claim with its own counsel and at its own
expense. Licensor will cooperate with Licensee, at Licensee’s reasonable request
and at Licensee’s reasonable expense, in the defense of such claim. No
settlement of a claim will be binding on Licensor without Licensor’s prior
written consent. Licensor will defend, indemnify, and hold Licensee harmless
from and against any and all claims, losses, liabilities, damages, costs, and
expenses (including attorneys’ fees, expert witness fees, and court costs)
directly or indirectly arising from or relating to Licensor granting the
licenses under this Agreement.

 

10. LIMITATION OF LIABILITY. IN NO EVENT WILL LICENSOR OR ITS LICENSORS BE
LIABLE TO LICENSEE OR ANY THIRD PARTY FOR ANY CONSEQUENTIAL, INDIRECT, PUNITIVE,
EXEMPLARY, SPECIAL, OR INCIDENTAL DAMAGES, INCLUDING ANY LOST PROFITS, ARISING
FROM OR RELATING TO THIS AGREEMENT OR THE LICENSED PATENTS, LICENSED KNOW-HOW,
OR GEVO BIOCATALYSTS. LICENSOR’S TOTAL CUMULATIVE LIABILITY IN CONNECTION WITH
THIS AGREEMENT, THE LICENSED PATENTS, AND THE LICENSED KNOW-HOW, WHETHER IN
CONTRACT OR TORT OR OTHERWISE, WILL NOT EXCEED [ *** ].      *   

 

6

* Confidential Treatment Requested



--------------------------------------------------------------------------------

11. TERM AND TERMINATION.

11.1 Term. The term of this Agreement will begin on the Effective Date and
continue in effect for two years from the Effective Date unless terminated
earlier pursuant to Section 11.2 or 11.3 (the “Term”) and may be renewed for
additional one year terms with the mutual agreement of both Parties.

11.2 Termination by Licensor. Licensor may immediately terminate this Agreement
by giving a written notice of termination to Licensee if any of the following
events occurs:

(a) Licensee breaches any provision of this Agreement that is curable (other
than payment) and fails to cure such breach to the satisfaction of Licensor
within thirty (30) days after written notice thereof from Licensor;

(b) Licensee breaches any provision of this Agreement that is not curable;

(c) Licensee attempts to assign any right or delegate any duty under this
Agreement in violation of Section 15.6;

(d) Section Not Used;

(e) Licensee, directly or indirectly, challenges or assists any third party in
challenging the validity or enforceability of any Licensed Patent as provided in
Section 7;

(f) Licensee violates any applicable laws or regulations, or otherwise engages
in unethical business practices, in the course of manufacturing, offering for
sale, selling, or providing the Licensed Products;

(g) Licensee engages in activities with respect to the Licensed Products which
damage, tarnish, or prejudice the reputation of Licensor or Licensor’s industry,
in Licensor’s sole discretion; or

(h) Licensee becomes insolvent or seeks protection under any bankruptcy,
receivership, trust deed, creditors arrangement, or comparable proceeding or if
any such proceeding is instituted against Licensee and not dismissed within
sixty (60) days.

11.3 Termination by Licensee. Licensee may immediately terminate this Agreement
by giving a written notice of termination to Licensor if Licensor breaches any
material provision of the Agreement and fails to cure such breach to the
satisfaction of Licensee within thirty (30) days after written notice thereof
from Licensee. Licensee may immediately terminate this Agreement by giving a
written notice of termination to Licensor if Licensor becomes insolvent or seeks
protection under any bankruptcy, receivership, trust deed, creditors
arrangement, or comparable proceeding or if any such proceeding is instituted
against Licensor and not dismissed within sixty (60) days.

 

7



--------------------------------------------------------------------------------

11.4 Effect of Termination. Upon termination or expiration of this Agreement:
(a) all licenses granted by Licensor to Licensee under this Agreement will be
immediately terminated and revoked; (b) Licensee will cease to manufacture,
offer for sale, sell or provide the Licensed Products; (c) comply with
Section 12.4 with respect to any Confidential Information of Licensor
(including, without limitation, returning to Licensor all Gevo Biocatalysts and
any other materials provided by or on behalf of Licensor or its licensors to
Licensee hereunder); (d) and (e) all outstanding payments will become
immediately due.

11.5 Survival. Upon termination or expiration of this Agreement, Sections 1,
2.2, 2.5, 4.7, 4.10, 6, 7, 8.4, 9, 10, 11, 12, 13, 14 and 15, and any payment
accrued prior to such termination or expiration will survive.

12. CONFIDENTIALITY.

12.1 Confidential Information. During the term of this Agreement, each Party
(the “Receiving Party”) may be provided with, have access to, or otherwise learn
confidential and/or proprietary information of the other Party or their
respective third party licensors (the “Disclosing Party”) (including certain
information and materials concerning the Disclosing Party’s (or its respective
third party licensor’s) business, plans, customers, technology, and products)
that is of substantial value to the Disclosing Party (or its respective third
party licensor), and which is identified as confidential at the time of
disclosure or which should reasonably be considered, under the circumstances of
its disclosure, to be confidential to the Disclosing Party (“Confidential
Information”). All Licensed Know-How disclosed or provided by or on behalf of
Licensor to Licensee shall be considered “Confidential Information” of Licensor,
whether or not they were identified as confidential at the time of disclosure.

12.2 Confidentiality Obligations. As between the Parties, all Confidential
Information remains the property of the Disclosing Party. The Receiving Party
may disclose the Confidential Information of the Disclosing Party only to its
employees and contractors who need to know the Confidential Information for
purposes of performing under this Agreement and who are bound by the Receiving
Party’s standard employee or contractor (as applicable) confidentiality
agreements. The Receiving Party will not use the Confidential Information
without the Disclosing Party’s prior written consent except in performance under
this Agreement. The Receiving Party will take measures to maintain the
confidentiality of the Confidential Information equivalent to those measures the
Receiving Party uses to maintain the confidentiality of its own confidential
information of like importance but in no event less than reasonable measures.
The Receiving Party will give immediate notice to the Disclosing Party of any
unauthorized use or disclosure of the Confidential Information that comes to the
attention of the Receiving Party’s senior management and agrees to assist the
Disclosing Party in remedying such unauthorized use or disclosure.

12.3 Exceptions. The confidentiality obligations do not extend to Confidential
Information which: (a) is or becomes part of the public domain without the fault
of the Receiving Party; (b) is rightfully obtained by the Receiving Party from a
third party with the right to transfer such information without obligation of
confidentiality; (c) is independently developed by the Receiving Party without
reference to or use of the Disclosing Party’s Confidential Information, as
evidenced by written records; or (d) was lawfully in the possession of the
Receiving Party at the time of disclosure, without restriction on disclosure, as
evidenced by written records. In addition, the Receiving Party may disclose
Confidential Information of the Disclosing Party as may be required by law, a
court order, or a governmental agency with jurisdiction, provided that before
making such a disclosure the Receiving Party first notifies the Disclosing Party
promptly and in writing and cooperates with the Disclosing Party, at the
Disclosing Party’s reasonable request and expense, in any lawful action to
contest or limit the scope of such required disclosure.

 

8



--------------------------------------------------------------------------------

12.4 Return of Confidential Information. Upon termination or expiration of this
Agreement, the Receiving Party will return to the Disclosing Party or destroy
all tangible copies of Confidential Information of the Disclosing Party, which
the Receiving Party no longer has the right to use, in the Receiving Party’s
possession or control and will erase from its computer systems all electronic
copies thereof.

12.5 Confidentiality of the Agreement. The terms and conditions of this
Agreement constitute the Confidential information of both Parties. Neither Party
will disclose any terms or conditions of this Agreement to any third party,
without the prior written consent of the other Party, except: (i) as required by
law; (ii) to its attorneys, accountants, and other professional advisors under a
duty of confidentiality; or (iii) by Licensor, to a third party under a duty of
confidentiality in connection with financing, investment or a proposed merger or
a proposed sale of all or part of Licensor’s business related to this Agreement.

 

12.6 Survival of Obligations. Subject to Section 12.3, the Receiving Party’s
obligation under this Section with respect to any technical Confidential
Information disclosed by the Disclosing Party shall survive any termination or
expiration of this Agreement for [ *** ] years thereafter, and for any other
information Confidential Information shall remain for [ *** ] years after
disclosure; provided, that Licensee’s obligation under this Section with respect
to any Confidential Information pertaining or related to the Cross-License
Agreement, the Licensed Butamax Patents or the Licensed Know-How, shall survive
any termination or expiration of this Agreement in perpetuity.

    

 

 

*

 

 

  

 

 

13. GEVO BIOCATALYSTS.

 

13.1 Gevo Biocatalysts. From time to time during the Term, Licensor or its
suppliers may provide to Licensee certain Biocatalysts of Licensor further
described in Exhibit B which may be useful for Licensee to manufacture the
Licensed Products (the “Gevo Biocatalysts”). Gevo Biocatalysts will only be used
by Licensee at the Facility in manufacturing the Licensed Products as expressly
permitted under this Agreement and pursuant to any instructions on handling or
using the Gevo Biocatalysts provided by or on behalf of Licensor. Licensee will
maintain proper controls governing the protection, use and disposal of Gevo
Biocatalysts at all times, and agrees not to transfer Gevo Biocatalysts to any
person. Licensee agrees to comply with all laws, rules and regulations
applicable to handling or use of Gevo Biocatalysts and the Licensor shall
provide all required information needed by the Licensee to comply with all
applicable laws, rules and regulations. Licensor will retain ownership of such
Gevo Biocatalysts at all times and Gevo Biocatalysts and any information
contained or embodied in, represented by or provided in connection with Gevo
Biocatalysts will be considered Confidential Information of Licensor and will be
protected pursuant to Section 12. [ *** ] Licensee will not be entitled to
receive or use any Biocatalysts of Butamax hereunder and hereby represents,
warrants and covenants to Licensor that Licensee will not obtain, receive or use
any Biocatalysts of Butamax. The term “Gevo Biocatalysts” specifically excludes
Biocatalysts of Butamax.

    

 

 

*

 

 

  

 

 

13.2 Forecasts; Orders. Section reserved

 

13.3 Disclaimer. [ *** ] GEVO BIOCATALYSTS ARE BEING SUPPLIED TO LICENSEE “AS
IS” WITH THE UNDERSTANDING THAT THEY ARE PROVIDED WITH NO, AND LICENSOR (ON
BEHALF OF ITSELF AND ITS SUPPLIERS AND LICENSORS) HEREBY DISCLAIMS ANY AND ALL,
REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF
TITLE, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR NON-INFRINGEMENT OF
THIRD-PARTY RIGHTS.

    

 

 

*

 

 

  

 

 

 

9

* Confidential Treatment Requested



--------------------------------------------------------------------------------

13.4 Assumption of Risk. Licensee shall bear all risk to itself and/or any
others resulting from any use, directly or indirectly, to which it puts Gevo
Biocatalysts or any other material that could not have been made but for Gevo
Biocatalysts. Licensee agrees that Licensor and its directors, officers,
employees, suppliers, licensors and agents will have no liability arising from
any use, storage, or disposal of Gevo Biocatalysts by Licensee. Delivery of any
order hereunder shall be deemed to occur upon Licensor making the Gevo
Biocatalysts available to the carrier or freight forwarder selected by Licensor
(or if none is selected by Licensor, then the carrier or freight forwarder
selected by Licensee). The risk of loss of all Gevo Biocatalysts provided
hereunder shall pass to Licensee upon such delivery, and the risks of loss,
damage or delay in transit shall be solely the responsibility and risk of
Licensee. All claims for loss, damage or destruction will be made by Licensee to
the carrier.

14. PROSECUTION AND ENFORCEMENT.

14.1 Prosecution. Licensor will have sole control over, but, as between the
Parties, no obligations to Licensee with respect to, the filing, prosecution,
and maintenance (collectively “Prosecution”) of all Licensed Patents. Unless
requested by Licensor, Licensee will not have any right to participate in the
Prosecution of any Licensed Patents.

14.2 Enforcement. Licensee will promptly notify Licensor upon becoming aware of
any known or suspected infringement or misappropriation of any Licensed Patent
or Licensed Know-How. Such notice will include the identity of the third party
or parties known or suspected to have infringed or misappropriated the Licensed
Patent or Licensed Know-How and any available information that is relevant to
such infringement or misappropriation. Licensor will have sole control over
enforcement and defense of all Licensed Patent or Licensed Know-How. If Licensor
asserts or files any claim (including counterclaims), suit, or action against
any third party based upon alleged infringement or misappropriation of any
Licensed Patent or Licensed Know-How, Licensee will cooperate with Licensor, at
Licensor’s request and expense, in litigating or settling such claim. Licensor
will be entitled to all damages awarded as a result of or agreed to in a
monetary settlement of any claim.

15. GENERAL.

15.1 Notice. Any notice, approval, authorization, consent, or other
communication required or permitted to be delivered to either Party under this
Agreement must be in writing and will be deemed properly delivered, given, and
received (a) when delivered by hand, or (b) two (2) business days after
delivered by courier or express delivery service or by facsimile to (i) the
address or facsimile number of Licensor set forth below or (ii) the address or
facsimile number of Licensee listed on the first page of this Agreement, or with
respect to each Party, to such other address or facsimile number as such Party
may have specified in a written notice to the other Party.

 

10



--------------------------------------------------------------------------------

15.2 Governing Law. This Agreement and the rights and obligations of the Parties
hereunder (including, without limitation, any claims sounding in contract or
tort law arising out of the subject matter hereof and any determinations with
respect to post-judgment interest) shall be construed in accordance with, and
governed in all respects by, the internal laws of the State of Delaware (without
giving effect to principles of conflicts of laws).

15.3 Dispute Resolution. The Parties recognize that bona fide disputes may arise
from time to time that may relate to or arise from the Parties’ rights or
obligations under this Agreement, including the breach, termination or validity
thereof. The Parties shall use all reasonable efforts to resolve such disputes
in an amicable manner and shall resolve such disputes in accordance with this
Section 15.3 except for as provided in Section 7 and for actions seeking
specific performance which will be governed by Section 15.4.

(a) Escalation. If the Parties are unable to resolve any such dispute within
thirty (30) days after consultation between responsible counsel of the Parties,
a Party may, by written notice to the other Party, have such dispute referred to
the respective nominees of the Parties, who shall be senior executives with the
authority to resolve such disputes. Such nominees shall attempt to resolve the
referred dispute by good faith negotiations within thirty (30) days after such
notice is received.

(b) Mediation. If the designated nominees are not able to resolve such dispute
within such thirty (30) day period under Section 15.3(a), the Parties shall
attempt in good faith to resolve such dispute promptly by confidential mediation
process under the then-current International Institute for Conflict Prevention
and Resolution (“CPR”) Mediation Procedure within thirty (30) days after the
mediation begins.

(c) Arbitration. If, after such good faith participation in such mediation
process set forth in Section 15.3(b), the Parties cannot resolve such dispute,
such dispute shall be finally resolved by binding arbitration in accordance with
the CPR Rules for Administered Arbitration by three arbitrators, of whom each of
Licensor and Licensee shall designate one, with the third arbitrator to be
designated by the two Party-appointed arbitrators. The arbitration shall be
governed by the Federal Arbitration Act, 9 U.S.C. §§ 1 et seq., and judgment
upon the award rendered by the arbitrators may be entered by any court having
jurisdiction thereof. The place of the arbitration shall be New York, New York.

(i) Unless the arbitrators find good reason to proceed on a different schedule:
(A) an initial pre-hearing conference for the planning and scheduling of the
proceeding will be held within thirty (30) days from the date that the third
arbitrator is appointed, (B) all discovery shall be completed within seven
(7) months of such initial pre-hearing conference, and (C) a maximum of two
(2) sessions for the presentation of evidence that will total no more than ten
(10) hearing days shall be concluded within nine (9) months from the date that
the third arbitrator is appointed.

(ii) The arbitrators shall require that, unless otherwise agreed to by the
Parties, a transcript of the hearing shall be maintained and shall be considered
Confidential Information. The arbitrators shall conduct the arbitration in
accordance with the requirements of the CPR Arbitration Appeal Procedure.

(iii) A Party may file an appeal only under the CPR Arbitration Appeal Procedure
from any final award of an arbitral panel in any arbitration arising out of or
related to this Agreement. Unless otherwise agreed by the Parties and the appeal
tribunal, the appeal shall be conducted at the place of the original
arbitration.

(iv) In the event that a dispute is submitted to arbitration under this
Section 15.3 concerning whether a Gevo Biocatalyst, Biobutanol, or other
product, process or method (collectively, the

 

11



--------------------------------------------------------------------------------

“Accused Arbitrable Product”) is covered by one or more claims of a Licensed
Patent, or whether a royalty is due for such Accused Arbitrable Product, then
Licensee hereby expressly acknowledges and agrees that Licensee’s claiming or
contending that (i) such Accused Arbitrable Product is not covered by a Licensed
Patent (as applicable), (ii) there is no royalty due for sales of such Accused
Arbitrable Product, or (iii) the technology practiced by Licensee is within the
scope of the Licensor Separation Technology, shall have the burden to prove its
position to the arbitrators by a clear and convincing evidence standard.

(d) Costs. Unless the arbitrators decide otherwise, the Parties shall share
equally the costs or fees associated with retaining any arbitrators or mediators
pursuant to this Section 15.3, and the Parties shall otherwise bear their own
costs and attorneys’ fees (except as otherwise provided in this Agreement).

15.4 Actions for Specific Performance. Solely with respect to actions for
specific performance, the Parties agree as follows:

(a) Equitable Relief. Each Party agrees that irreparable damage would occur and
the Parties would not have an adequate remedy at Law if any provision of this
Agreement is not performed in accordance with its specific terms or is otherwise
breached. Accordingly, each Party agrees that the other Parties will be entitled
to an injunction, specific performance and other equitable relief from time to
time to prevent breaches of the provisions of this Agreement and to enforce
specifically the terms and provisions of this Agreement without the requirement
of posting any bond or other indemnity, in addition to any other remedy to which
it may be entitled, at Law or in equity. Each of the Parties agrees that it will
not oppose the granting of an injunction, specific performance and other
equitable relief on the basis that any other Party has an adequate remedy at Law
or that any award of specific performance is not an appropriate remedy for any
reason at Law or in equity.

(b) Forum; Consent to Jurisdiction. Except as provided in Sections 7 and 15.3,
any legal action or other legal proceeding relating to this Agreement or the
enforcement of any provision of this Agreement shall be brought or otherwise
commenced exclusively in the U.S. District Court for the District of Delaware
located in the County of New Castle, State of Delaware. Each Party to this
Agreement:

(i) Expressly and irrevocably consents and submits to the personal jurisdiction
of the U.S. District Court for the District of Delaware located in the County of
New Castle, State of Delaware (and of the appropriate appellate court), in
connection with any legal proceeding;

(ii) Agrees that it will not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court;

(iii) Agrees that it will not bring any action relating to this Agreement in any
court other than the U.S. District Court for the District of Delaware;

(iv) Agrees that service of any process, summons, notice or document by U.S.
mail addressed to him at the address set forth on the first page of this
Agreement shall constitute effective service of such process, summons, notice or
document for purposes of any such legal proceeding;

(v) Agrees that each federal court located in the County of New Castle, State of
Delaware, shall be deemed to be a convenient forum; and

(vi) Agrees that a final judgment in any action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner.

 

 

12



--------------------------------------------------------------------------------

15.5 Waiver of Jury Trial. Each of the Parties hereto hereby agrees to waive its
respective rights to a jury trial of any claim or cause of action based upon or
arising hereunder. The scope of this waiver is intended to be all-encompassing
of any and all disputes that may be filed in any court and that relate to the
subject matter of this transaction, including contract claims, tort claims,
breach of duty claims and all other common law and statutory claims. Each Party
hereto acknowledges that this waiver is a material inducement to enter into a
business relationship, that each has already relied on this waiver in entering
into this Agreement, and that each will continue to rely on this waiver in its
related future dealings. Each Party hereto further warrants and represents that
it has reviewed this waiver with its legal counsel and that it knowingly and
voluntarily waives its jury trial rights following consultation with legal
counsel. This waiver is irrevocable, meaning that it may not be modified either
orally or in writing (other than by a mutual written waiver specifically
referring to this Section 15.5 and executed by each of the Parties hereto), and
this waiver shall apply to any subsequent amendments, renewals, supplements or
modifications hereto or to any other documents or agreements relating to the
sub-license made hereunder. In the event of litigation, this Agreement may be
filed as a written consent to a trial by the court.

15.6 Assignment. Licensee may not assign or transfer any of its rights under
this Agreement or delegate any of its obligations or duties under this
Agreement, whether by operation of law or otherwise, without the prior written
consent of Licensor. For purposes of this Section, any Change in Control
involving Licensee will be deemed to be an assignment of this Agreement.
Licensor may assign or transfer this Agreement or any of its rights under this
Agreement or delegate any of its obligations or duties under this Agreement
without the prior written consent of Licensee for any reason whatsoever in its
sole and absolute discretion, including, without limitation, to Butamax pursuant
to the Cross-License Agreement. Any attempted assignment or delegation of any
rights or obligations under this Agreement in violation of the foregoing will be
null and void. This Agreement will be binding upon and shall inure to the
benefit of the Parties hereto and their respective successors and assigns.

15.7 Record Keeping & Audit. At any time during the Term, Licensor may at its
expense cause an auditor to, conduct, at Licensor’s expense and upon reasonable
advance notice, audits of the relevant books, records, and other documents of
Licensee in order to verify and determine whether Licensee is in compliance with
all of its restrictions, duties and obligations under this Agreement, including
compliance with the scope and restrictions of any license or sublicense granted
herein and any payment obligations. Licensee shall provide, at its expense,
reasonable assistance necessary to enable the auditor to conduct each such
audit. If Licensee is found not to be in compliance with this Agreement in any
material respect, then Licensee will pay all costs and expenses incurred by
Licensor, and will defend, indemnify and reimburse Licensor for any damages,
costs or expenses based on or related to claims by third parties, including,
without limitation, by Butamax, associated with such audit (including the fees
and expenses of the auditor). Without limiting the generality of the foregoing,
Licensor acknowledges and agrees to the following:

 

(a) For five (5) years following the end of the calendar year to which they
pertain (whether during or after the term of this Agreement) (except that such
period shall be limited to three (3) years with respect to documents pertaining
to [ *** ]) Licensee shall: (i) keep full, true, and accurate books, records,
Biocatalyst vial lot samples, and supporting data containing all particulars
that may be necessary for purposes of verifying (A) (1) that Licensee does not
use Butamax’s proprietary [ *** ] or modified variants of such enzymes covered
by a claim of a Butamax Patent, or Butamax’s Biocatalysts (as identified by
genetic markers), and (2) that Licensee does not use Butamax Separation
Technology covered by a claim of a Butamax Patent (other than Gevo Separation
Technology) or Solids Separation Technology, and (B) compliance with field
restrictions and other obligations under this Agreement by Licensee, and
(ii) make such books, records, [ *** ], and supporting data available at all
reasonable times during normal business hours upon reasonable advance notice and
without disruption of plant operations (except to the extent necessary for
testing purposes required under this Section 15.5, for audit by independent
auditors of Licensor or its licensors. In addition, with respect to any audit
for purposes of determining whether the Facility uses Solids Separation
Technology, Licensee shall provide, at all

    

 

 

 

 

 

 

 

 

 

 

 

*

 

*

 

 

 

 

 

*

 

 

 

  

 

  

 

 

 

 

 

  

 

 

 

 

13

* Confidential Treatment Requested



--------------------------------------------------------------------------------

reasonable times during normal business hours upon reasonable advance notice,
independent auditors of Licensor or its licensors with full access to such
plant, including for purposes of viewing, assessing, analyzing, testing,
monitoring and reviewing all or any part of the plant, plant operations and
equipment, and including conducting tests of sufficient duration to measure the
requisite DE at intervals determined by the auditors.

 

(b) Licensor or its licensee shall cause its independent auditors that conduct
any audit to be bound to hold all information (including information that can be
obtained from analyzing, or otherwise relates to, samples of Biocatalysts)
provided by Licensee in confidence and not to disclose to any third party or
provide any third party with access to any such information except as necessary
to communicate to Licensor or its licensor any non-compliance or any
unauthorized uses of Butamax’s proprietary [ *** ] enzymes or proprietary
Biocatalysts, or Butamax Separation Technology or Solids Separation Technology.
Licensee shall provide reasonable assistance and cooperation in any audit
performed by Licensor’s and its licensor’s independent auditors. All costs of
any audit performed by Licensor’s independent auditors shall be borne by
Licensor; provided that if an error is discovered, then Licensor shall be
entitled to perform up to two (2) audits for the immediately following calendar
year, and all costs of any audit performed by Licensor’s independent auditors
for the audit that uncovered the error as well as any audits performed by
Licensor’s independent auditors for the immediately following calendar year
shall be borne by Licensee.

  

 

 

 

 

 

 

 

 

*

 

 

 

 

 

 

  

 

 

 

 

 

15.8 Waiver. All waivers must be in writing and signed by an authorized
representative of the Party to be charged. Any waiver or failure to enforce any
provision of this Agreement on one occasion will not be deemed a waiver of any
other provision or of such provision on any other occasion.

15.9 Severability. If any provision of this Agreement is unenforceable, such
provision will be changed and interpreted to accomplish the objectives of such
provision to the greatest extent possible under applicable law and the remaining
provisions will continue in full force and effect.

15.10 Third Party Beneficiary. Licensee acknowledges and agrees that Butamax
shall be an intended third party beneficiary under this Agreement and Butamax
have the right to enforce this Agreement against Licensee directly.

15.11 Independent Contractors. Except as expressly set forth herein under
Section 3, this Agreement is not intended to establish any partnership, joint
venture, agency, or other relationship between the Parties except that of
independent contractors.

15.12 Non-Exclusive Relationship. The relationship established by this Agreement
is non-exclusive. Nothing in this Agreement shall prohibit or restrict Licensor
from licensing the Licensed Patents or Licensed Know-How to any third party or
from developing, using, selling, distributing, providing, licensing or marketing
products or services competitive with the Licensed Products.

15.13 Construction. The section headings in this Agreement are for convenience
of reference only, will not be deemed to be a part of this Agreement, and will
not be referred to in connection with the construction or interpretation of this
Agreement. Any rule of construction to the effect that ambiguities are to be
resolved against the drafting Party will not be used against Licensor in the
construction or interpretation of this Agreement. As used in this Agreement, the
words “include” and “including,” and variations thereof, will not be deemed to
be terms of limitation, but rather will be deemed to be followed by the words
“without limitation.” All references in this Agreement to “Sections” are
intended to refer to Sections of this Agreement.

 

14

* Confidential Treatment Requested



--------------------------------------------------------------------------------

15.14 Counterparts. This Agreement may be executed in several counterparts, each
of which will constitute an original and all of which, when taken together, will
constitute one agreement.

15.15 Entire Agreement. This Agreement, along with the Exhibits hereto, sets
forth the entire understanding of the Parties relating to the subject matter
hereof and supersedes all prior agreements and understandings between the
Parties relating to the subject matter hereof; provided, that the nondisclosure
agreement by and between the Parties dated as of [                    ] shall
continue to govern any confidential information disclosed by the Parties under
that agreement prior to the Effective Date of this Agreement. This Agreement may
not be amended, modified, altered, or supplemented other than by means of a
written instrument duly executed and delivered on behalf of both Parties.

[Signature page follows.]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

LICENSOR:     LICENSEE: GEVO, INC.     PRAJ INDUSTRIES LTD. By:  

/s/ Patrick R. Gruber

    By:  

/s/ Vasudeo Joshi

Name:   Patrick R. Gruber     Name:   Vasudeo Joshi Title:   CEO     Title:  
Associate Vice President

 

16



--------------------------------------------------------------------------------

EXHIBIT A

DEFINITIONS

 

1. DEFINITIONS. As used in this Agreement:

1.1 “Affiliate” of a Party means any person or entity that controls, is
controlled by, or is under common control with such Party, but only as long as
such control exists. “Control” for purposes of this definition shall mean
ownership of fifty percent (50%) or more of the outstanding voting securities.

1.2 “Biobutanol” means isobutanol used or produced using a Biocatalyst, method,
process or invention that embodies, uses, or is covered by, any claim of any of:
(a) the Butamax Licensed Patents in any jurisdiction or (b) Gevo Licensed
Patents in any jurisdiction, regardless of in which jurisdiction such isobutanol
is used, produced, sold or otherwise transferred.

1.3 “Biocatalysts” means recombinant yeast that has been engineered to produce
Biobutanol.

1.4 “Butamax” is defined in the recitals to this Agreement.

 

1.5 “Butamax Separation Technology” means a process used, developed or acquired
by Butamax for recovery of Biobutanol [ *** ].

     *   

1.6 “Solids Separation Technology” shall mean [ *** ].

     *   

1.7 “Change in Control” of Licensee means: (a) any consolidation or merger of
Licensee with or into any other entity in which the holders of Licensee’s
outstanding shares immediately before such consolidation or merger do not,
immediately after such consolidation or merger, retain stock representing a
majority of the voting power of the surviving entity or stock representing a
majority of the voting power of an entity that wholly owns, directly or
indirectly, the surviving entity; (b) the sale, transfer, or assignment of
securities of Licensee representing a majority of the voting power of all of
Licensee’s outstanding voting securities to an acquiring party or “group” (as
defined under the Securities Exchange Act of 1934, as amended); (c) the sale of
all or substantially all of Licensee’s business or assets; or (d) any series of
related transactions that would fall within clause (a), (b), or (c) above, if
viewed as a single transaction.

1.8 “Cross-License Agreement” is defined in the recitals to this Agreement.

1.9 Section Not Used.

1.10 “Facility” means Licensee’s research and development facility at the
location described in Exhibit B.

 

* Confidential Treatment Requested



--------------------------------------------------------------------------------

1.11 “Feedstock” means sugarcane juice, sugarcane syrup, sugarcane molasses,
sugar beet juice, sugar beet syrup, sugar beet molasses, cellulosic sugars,
cassava, wheat, sorghum, and rice. “Feedstock” specifically excludes corn and
corn products.

1.12 “gallon(s)” shall have the meaning as a U.S. capacity measure (for liquid)
equal to 4 quarts or 3.785 liters.

1.13 “Gevo Biocatalysts” is defined in Section 13.1.

1.14 “Improvement” means any improvement, modification, derivative work, or
variation of any invention, method, system, or technology described or claimed
in any Licensed Patent or included in any Licensed Know-How.

1.15 “Intellectual Property Rights” means (a) all rights associated with works
of authorship, including exclusive exploitation rights, copyrights, and moral
rights; (b) trade secret rights; (c) patents and industrial property rights; and
(d) other proprietary rights of every kind and nature.

1.16 “Law(s)” shall mean any laws, constitutions, statutes, rules, regulations,
directives, ordinances, codes, orders, rulings, binding agency or court
interpretations or principles of common law, or other action of any governmental
authority in any jurisdiction in the world, whether in force as of the Effective
Date or enacted during the Term of this Agreement.

1.17 Section Not Used.

1.18 “Licensed Know-How” means any proprietary information, know-how, or trade
secret, including any tangible embodiment thereof such as any manual, report,
file, documentation, drawing, specification, and other work of authorship,
including any based on Licensee Improvement, owned or controlled by Licensor on
or after the Effective Date and disclosed or delivered by Licensor to Licensee
that are necessary or useful in practicing the Licensed Patents to manufacture
isobutanol, including those listed in Exhibit B.

1.19 “Licensed Butamax Patents” is defined in the recitals to this Agreement.
For reference purposes, a list of patents and applications owned or licensed
(and sublicensable) by Butamax is attached as Schedule 2 to Exhibit B, which
patents and applications are included in the Licensed Butamax Patents unless
otherwise provided in the Cross-License Agreement.

1.20 “Licensed Gevo Patents” means (a) the patents and patent applications
listed in Schedule 1 to Exhibit B; (b) any and all patents issuing or claiming
priority from any of the patents and patent applications listed in Schedule 1 to
Exhibit B including continuations, continuations-in-part, divisionals,
reexaminations, reissues, substitutions, and extensions thereof, and foreign
counterparts of the patents and patent applications listed in Schedule 1 to
Exhibit B whether or not such patent applications or patents exist as of the
Effective Date; and (c) any patents or patent applications based on Licensee
Improvements.

1.21 “Licensed Patents” means, collectively, (a) the Licensed Gevo Patents and
(b) the Licensed Butamax Patents.

1.22 “Licensed Product” means Biobutanol, the use, manufacture, sale, offer for
sale, or importation of which would infringe one or more Valid Claims of a
Licensed Patent, but for the license granted in Section 2, or is manufactured
using any Licensed Know-How.

1.23 “Licensee Improvement” is defined in Section 6.1.

 

2



--------------------------------------------------------------------------------

1.24 “Gevo Separation Technology” shall mean a process used, developed or
acquired by Licensor for recovery of Biobutanol [ *** ].

     *   

1.25 “Other Solids Separation Technology” shall mean technologies for removal of
suspended solids from feedstock slurry prior to fermentation other than Solids
Separation Technology. For purposes of clarity, the term “Other Solids
Separation Technology”, as used herein, specifically excludes Solids Separation
Technology.

1.26 “Party” means Licensor or Licensee, as the context requires, and “Parties”
means both Licensor and Licensee.

1.27 Section Not Used.

1.28 Section Not Used.

1.29 “Term” is defined in Section 10.1.

1.30 “Valid Claim” means a claim of an issued or granted patent in any country
that has not expired or lapsed, been abandoned or cancelled, or held or declared
invalid or unenforceable or a claim of a pending patent application in any
country.

 

3

* Confidential Treatment Requested



--------------------------------------------------------------------------------

EXHIBIT B

LICENSED PATENTS:

 

•   Licensed Gevo Patents: See Schedule 1 to this Exhibit B, attached hereto.

 

•   Licensed Butamax Patents: See Schedule 2 to this Exhibit B, attached hereto.

LICENSED KNOW-HOW:

 

•   Know-how for the production of isobutanol from renewable resources and the
engineering, configuration and operation of facilities to do so.

FACILITY:

Praj Matrix –R & D Centre

GAT NO. 1098, 402 & 403, URAWADE, TAL. MULSHI, DIST. PUNE 412115, MAHARASHTRA,
INDIA 40

GEVO BIOCATALYSTS:

 

•   RECOMBINANT YEAST THAT HAS BEEN ENGINEERED TO PRODUCE BIOBUTANOL



--------------------------------------------------------------------------------

SCHEDULE 1 TO EXHIBIT B

LICENSED GEVO PATENTS

 

    [ *** ]   *

 

* Confidential Treatment Requested



--------------------------------------------------------------------------------

SCHEDULE 2 TO EXHIBIT B

LICENSED BUTAMAX PATENTS

 

    [ *** ]   *

 

16

* Confidential Treatment Requested



--------------------------------------------------------------------------------

EXHIBIT C

ADDITIONAL TERMS & CONDITIONS

1. Licensee shall comply with all applicable Laws in connection with the
exercise of the licenses and rights granted under the Agreement;

2. Licensee shall comply with the protection protocols set forth below in this
Exhibit C for all Gevo Biocatalysts;

3. Licensee shall not make, have made, use, offer to sell, sell, distribute or
transfer, import or export Biocatalysts under any sublicense other than for
purposes of making Biobutanol for distribution by, for or at the direction of
Licensor within the Territory as expressly provided herein;

4. Licensee shall not reverse engineer or otherwise analyze any Biocatalysts of
Butamax or Gevo (including determining genetic or other information of any such
Biocatalysts);

5. Licensee shall not use any Butamax Separation Technology covered by claims of
the Licensed Butamax Patents (except for Gevo Separation Technology);

6. Licensee shall not otherwise engage in any activities covered by a claim of
the Licensed Butamax Patents except as expressly permitted in Section 2 of the
Agreement; and

7. The relevant terms of the Cross-License Agreement have been incorporated into
this Agreement as required to enable Licensee to comply with such agreement.
Licensee acknowledges and agrees that it is bound by and must comply with the
Cross-License Agreement terms.

8. PROTECTION PROTOCOLS FOR GEVO BIOCATALYSTS:

 

8.1 No third party shall have access to the Facility or any other facility of
Licensee such that the third party may access any live or reproducible Gevo
Biocatalyst save and except any regulatory or any government authorities.

 

8.2 Licensee shall not reverse engineer or otherwise analyze any Gevo
Biocatalyst (including determining genetic or other information of any such
Biocatalysts), including without limitation, any Gevo Biocatalyst of Butamax.

 

8.3 Licensee may not provide live or reproducible Gevo Biocatalysts to any other
third party.

 

8.4 Licensee may only allow access to Gevo Biocatalysts by its authorized and
trained employees who are bound by obligations consistent with obligations set
forth in this Agreement.

 

8.5 Licensee shall store Gevo Biocatalysts in a locked facility that is
accessible solely by its authorized and trained employees.

 

8.6 All vials of Gevo Biocatalysts shall be appropriately identified as
“Property of Gevo, Inc.”

 

50



--------------------------------------------------------------------------------

8.7 Each vial of any Gevo Biocatalysts shall be documented by a log specifying
the number of vials used or removed, the name of each person removing such
vials, the date of removal and reference batch/lot in which it is to be
consumed.

 

8.8 During each process step, including the conclusion of every fermentation,
Licensee, shall comply with the applicable protocols specified by Licensor, if
any, for cell kill prior to allowing any waste or co-product release of Gevo
Biocatalyst.

 

8.9 Licensee shall comply with the laboratory strain containment procedures
specified by Licensor.

 

8.10 Licensee shall comply with the all Laws pertaining to use of Gevo
Biocatalyst.

 

51



--------------------------------------------------------------------------------

EXHIBIT D

PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

I. EMPLOYEE NON-DISCLOSURE AGREEMENT

This Employee Non-Disclosure Agreement (the “Agreement”) is made and entered
into as of the      Day of                      by and between PRAJ INDUSTRIES
LIMITED, a limited company having its Registered Office at “Praj Tower” 274 &
275/2, Bhumkar Chowk-Hinjewadi Road, Hinjewadi, Pune: 411057 (the “Company”),
and Ms/Mr.                                 (“Employee”) Age          Occupation
Service.

NOW, THEREFORE, in consideration and as a condition of Employee’s employment or
continued employment by the Company and the compensation paid therefore, the
Employee agrees as follows:

 

1. Recognition of Company’s Rights; Nondisclosure:

(A) At all times during the term of my employment and thereafter, I will hold in
strictest confidence and will not disclose, use, lecture upon or publish any of
the Company’s Proprietary Information (defined below) except as such disclosure
or use may be required in connection with my work for the Company, or unless the
Chairman and Managing Director or Joint Managing Director or Member of Executive
Board of the Company expressly authorizes such in writing. I hereby assign to
the Company any rights I may have or acquire in such Proprietary Information and
recognize that all Proprietary Information shall be the sole property of the
Company and its assigns, that I possess such Information in trust for the sole
benefit of the Company and its assigns, and that the Company and its assigns
shall be the sole owner of all patent rights, copyrights, Designs, trade secret
rights and all other rights throughout the world (collectively, “Proprietary
Rights”) in connection therewith. I will promptly disclose to the Company any
and all significant information coming into my possession during my employment,
which information is relevant to the Company, its business or technology or
which would upon disclosure constitute Proprietary Information.

(B) The term “Proprietary Information” shall mean trade secrets, confidential
information or knowledge, data or any other proprietary information of the
Company. By way of illustration but not limitation, “Proprietary Information”
includes (a) inventions, trade secrets, ideas, processes, formulae, source and
object codes, data, programs, software, systems, other works of authorship,
know-how, techniques, improvements, discoveries, innovations, developments,
designs and techniques (hereinafter collectively referred to as “Inventions”);
and (b) information regarding plans for research, development, new products,
marketing and selling, business plans, operations, budgets and non-public
financial information, prices and costs, suppliers and customers.

I undertake and assure that I shall use the same degree of care to avoid any
dissemination or publication of the Proprietary Information. I also undertake
that I shall not take any copy, extract, abstract or record, computerised or
otherwise prepare any details based on and in relation to the Confidential
Information without express and written prior consent from the Company.

 

52



--------------------------------------------------------------------------------

2. Non-Compete and Other Activities:

I agree that during the period of my employment by the Company, I will not,
without the Company’s express written consent, engage in any employment or
business activity other than for the Company, and for the period of my
employment by the Company and for Three years after the date of termination of
my employment by the Company for any reason, or my resignation or retirement I
will not (i) engage in any employment (including the competitors, customers and
prospective customers (with whom the company will be negotiating contracts at
the time of my termination / retirement / resignation) of the company),
consulting, business activity, partnership or ownership of a business (except
for not more than five percent of the equity of a publicly held company),
directly or indirectly, in competition with the Company; (ii) induce any
employee of the Company to leave the employment of the Company; (iii) solicit
the business of any client or customer of the Company (other than on behalf and
for the benefit of the Company); or (iv) otherwise interfere with any business
relationship of the Company. The term “in competition with” the Company shall
mean any business activity which is the same or comparable to the business
activities conducted by the Company or any business activity which has or may
result in products or services the same or comparable to those developed or
offered by the Company at any time during my employment.

 

3. Trade Secrets Of Others:

Employee represents that his or her performance of all the terms of this
Agreement and as an employee of the Company does not and will not breach any
agreement to keep in confidence confidential or proprietary information,
knowledge, or data acquired by Employee in confidence or in trust prior to his
or her employment with the Company, and Employee will not disclose to the
Company, or induce the Company to use, any confidential or proprietary
information or material belonging to any previous employer or others. Employee
agrees not to enter into any agreement either written or oral in conflict
herewith. Employee agrees to indemnify and hold harmless the Company with
respect to any claim or loss attributable to any violation by such Employee of
any provision of this Section.

 

4. Other Obligations:

Employee acknowledges that the Company from time to time may have agreements
with other persons or with the Indian /foreign Government, Indian/ foreign firm,
companies, Individuals etc or agencies thereof, that impose obligations or
restrictions on the Company regarding Inventions made during the course of work
thereunder or regarding the confidential nature of such work. Employee agrees to
be bound by all such obligations and restrictions and to take all action
necessary to discharge the obligations of the Company thereunder.

 

5. No Improper Use of Materials:

During my employment by the Company, I will not improperly use or disclose any
confidential information or trade secrets, if any, of any former employer or any
other person to whom I have an obligation of confidentiality, and I will not
bring onto the premises of the Company any unpublished documents or any property
belonging to any former employer or any other person to whom I have an
obligation of confidentiality unless consented to in writing by that former
employer or person.

 

6. Assignment of Inventions:

Employee hereby assigns and transfers to the Company his or her entire right,
title and interest in and to all inventions, ideas, improvements, designs and
discoveries (the “Inventions”), whether or not patentable and whether or not
reduced to practice, made or conceived by Employee (whether made solely by
Employee or jointly with others) during the period of his or her employment with
the Company that (i) relate in any manner to the actual or demonstrably
anticipated business, work, or research and development of the Company or its
subsidiaries, (ii) are developed in whole or in part on the Company’s time or
using the Company’s equipment, supplies, facilities or Confidential Information,
or (iii) result from or are suggested by any task assigned to Employee or any
work performed by Employee for or on behalf of the Company or its subsidiaries.

 

53



--------------------------------------------------------------------------------

7. Legal and Equitable Remedies:

Because my services are personal and unique and because I may have access to and
become acquainted with the Proprietary Information of the Company, the Company
shall have the right to enforce this Agreement and any of its provisions by
injunction, specific performance or other equitable relief, without bond,
without prejudice to any other rights and remedies that the Company may have for
a breach of this Agreement.

 

8. Maintenance of Records:

Employee agrees to keep and maintain adequate and current written records of all
Inventions made by Employee (in the form of notes, sketches, drawings and as may
be specified by the Company), which records shall be available to, and in the
case of Assignable Inventions remain the sole property of, the Company at all
times.

 

9. Return of Company Documents:

When I leave the employment of the Company, I will deliver to the Company any
and all Stationary, floppy disk or any other storage media, drawings, notes,
memoranda, specifications, devices, samples, models, formulae, and documents,
together with all copies thereof, and any other material containing or
disclosing any Company Inventions or Proprietary Information of the Company. I
further agree that any property situated on the Company’s premises and owned by
the Company, including disks and other storage media, filing cabinets stationary
or other work areas, is subject to inspection by Company personnel at any time
with or without notice.

 

10. Modification:

This Agreement may not be changed, modified, released, discharged, abandoned, or
otherwise amended, in whole or in part, except by an instrument in writing,
signed by Employee and the Company. Employee agrees that any subsequent change
or changes in his or her duties, salary or compensation shall not affect the
validity or scope of this Agreement.

 

11. Entire Agreement:

Employee acknowledges receipt of this Agreement, and agrees that, with respect
to the subject matter thereof, it is his or her entire agreement with the
Company, superseding any previous oral or written communications,
representations, understandings, or agreements with the Company or any officer
or representative thereof; provided, however, that this Agreement will not be
deemed to release Employee from the provisions of any prior written agreement
between Employee and the Company pursuant to which Employee entered into
covenants not to compete with the Company, and secrecy agreements.

 

12. Authority to Enter Agreement:

Employee warrants and represents that Employee has the continuing right, power
and authority to enter into and perform this Agreement in accordance with its
terms, without violating any other agreement, obligation or undertaking.

 

13. Severability:

In the event that any paragraph or provision of this Agreement shall be held to
be illegal or unenforceable, such paragraph or provision shall be severed from
this Agreement and the entire Agreement shall not fail on account thereof, but
shall otherwise remain in full force and effect.

 

14. Succesors and Assigns:

This Agreement shall be binding upon Employee’s heirs, executors, administrators
or other legal representatives and is for the benefit of the Company, its
successors and assigns.

 

54



--------------------------------------------------------------------------------

15. Miscellaneous:

The term “Company” includes the Company and any affiliates. This Agreement shall
inure to the benefit of the Company and any successors or assigns and
constitutes the entire agreement of the Company and me with respect to its
subject matter. For the purpose of this agreement, an affiliate means any
undertaking which holds ten per cent of more of the equity in the Company or any
undertaking in which the Company holds ten percent or more of the equity in the
undertaking.

 

16. Governing Law:

This Agreement shall be governed by the laws of India and both parties agree to
submit to the exclusive jurisdiction of the courts of PUNE.

 

17. Counterparts:

This Agreement may be signed in two counterparts, each of which shall be deemed
an original and both of which shall together constitute one agreement.

The Employee has voluntarily entered into this agreement

This agreement contains serious legal obligations and the employee has read this
agreement carefully and understood its terms.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

EMPLOYEE     PRAJ INDUSTRIES LIMITED. By:  

 

    By:  

 

Name:  

 

    Name:  

 

Address:  

 

    Title:  

 

 

 

     

 

 

55